DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

RESPONSE TO ARGUMENTS
Applicant’s arguments, see page(s) 5 pertaining to 35 U.S.C 103 rejection, filed 10/20/2021 for claim(s) 1 and 3 with respect the reference Ikeda have been considered but are moot, because the arguments are mainly directed to newly added limitations which the examiner have not addressed in previous office action. However, upon further review examiner found that the primary reference “Ikeda” further teaches the newly added limitation as presented in the office action below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 3 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
•	Claim 1 recites the limitation “…full-charge voltage.” in line 23.  There is insufficient antecedent basis for this limitation in the claim.  It’s not clear if “…full-charge voltage...” refers to different/additional full-charge voltage or the full-charge voltage as recited in claim 1, line 7.
Claim 2, being dependent to claim 1 inherit the same problem and are also rejected under this paragraph.
•	Claim 3 recites the limitation “…full-charge voltage.” in line 17.  There is insufficient antecedent basis for this limitation in the claim.  It’s not clear if “…full-charge voltage...” refers to different/additional full-charge voltage or the full-charge voltage as recited in claim 3, lines 4-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Ikeda et al. (US # 20120161792), in view of the US Patent Application Publication by Keller et al. (US # 20160089994) and in view of the US Patent to Hutchison, IV et al. (US # 6118250).

Regarding Claim 1, Ikeda teaches in Figures 1-3, a charge system (See Fig 1) for charging a storage capacitor (11, [0017-0018, 0019, lines 1-2]), the charge system comprising: 
a voltage detection section (152) configured to detect terminal voltage of the storage capacitor [0024]; and 
a charge control section (14) configured to:
(normally capacitors are charged to full-charge voltage/certain maximum voltage as per manufacturer’s specification, [0026, lines 5-8]), while switching between a first charging mode (Constant current charging mode in time period t0-t4) in which the charging is performed with first power suppliable to the system [0031, lines 5-10] and a second charging mode (Constant voltage charging mode, [0029, lines 12-15, 0030, lines 10-13]) in which the charging is performed with second power which is constant and lower then the first power (As illustrated in Fig 3, the current is lower after time period t4 till the time period t2, [0032, lines 1-4]), based on the terminal voltage of the storage capacitor [0024, lines 8-10], wherein 
after the charging is started (start charging at time t0, see Fig 2), during a period in which the terminal voltage of the storage capacitor is equal to or lower than a first voltage (First Threshold voltage VH, [0055, lines 4-5]) which is lower than the full-charge voltage (full-charge voltage as per manufacturer’s specification), charge the storage capacitor by the first charging mode [0031, lines 5-10]; 
after the terminal voltage of the storage capacitor has exceeded the first voltage charge the storage capacitor by the second charging mode [0031, lines 1-4, 10-13, also see 0029, lines 12-15],
when the terminal voltage of the storage capacitor has reduced to equal to or lower than a second voltage (VL, [0054, lines 9-10]) which is lower than the first voltage (voltage at VL is lower than the voltage at VH, see, y axis of Fig 2 which shows the terminal voltage), during charging of the storage capacitor by the second charging mode (charging during t2-t3), charge, the storage capacitor by the first charging mode until the terminal voltage of the storage capacitor is restored to the first voltage (Although Ikeda teaches the constant current charging (first charging mode) in time period to-t1 as explained above, Ikeda doesn’t explicitly mention the constant current charging in the time period t3-t5. But, it appears inherently that the capacitor is charged with the constant current charging (first charging mode) during the time period t3-t5 until the terminal voltage of the capacitor is restored to the first voltage VH, as both the charging curves are similar to each other see Fig 2 below). 
    PNG
    media_image1.png
    739
    1037
    media_image1.png
    Greyscale

Ikeda fails to teach:

Keller teaches in Figure 1, a vehicle charge system (BMS) for charging a storage battery (14, [0060]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include charging a vehicle battery within the charging apparatus of Ikeda, as taught by Keller, in order to provide safe and secure charging to variety of batteries having different specification.
The combination of Ikeda and Keller fail to teach:
after the terminal voltage of the storage battery has exceeded the first voltage, charge the storage battery by the second charging mode until the terminal voltage of the storage battery reaches full-charge voltage.
Hutchison teaches in Figures 1 and 5, a battery control and charging circuit capable of performing:
after a terminal voltage of a storage battery has exceeded a first voltage (“…Battery voltage exceeds V.sub.threshold…”, Fig 5, Step 210, Col 14, lines 22-24), charge the storage battery by a second charging mode (top-off battery-charging phase) until the terminal voltage of the storage battery reaches full-charge voltage (Col 1, lines 6-9, Col 14, lines 35-43, Claim 1, items g-h).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include top-off charging to charge the battery to full-charge voltage within the charging apparatus of Ikeda and Keller, as taught by Hutchison, in order to charge the battery to near-full capacity in a substantially reduced charging time period, thus improving charging of the battery (see Col 14, lines 65-67).
Regarding Claim 2, Ikeda, Keller and Hutchison teaches the apparatus of claim 1.
Ikeda further teaches wherein the second voltage is set to be lower than the first voltage (The second voltage VL is lower than VH, see figure 2 above).

Regarding Claim 3, Ikeda teaches in Figures 1-3, a charge control method executed by a computer [0023] of a charge system for charging a storage capacitor (11, [0017-0018, 0019, lines 1-2]), the charge control method comprising: 
after the charging is started (start charging at time t0, see Fig 2), during a period in which terminal voltage of the storage capacitor is equal to or lower than a first voltage (First Threshold voltage VH, [0055, lines 4-5]) which is lower than full- charge voltage (full-charge voltage as per manufacturer’s specification), charging the storage capacitor by a first charging mode (Constant current charging mode in time period t0-t4) in which charging is performed with first power suppliable by the system [0031, lines 5-10]; 
after the terminal voltage of the storage capacitor has exceeded the first voltage charging the storage capacitor by a second charging mode (Constant voltage charging mode, [0029, lines 12-15, 0030, lines 10-13]) in which charging is performed with second power which is constant and lower than the first power (voltage at VL is lower than the voltage at VH, see, y axis of Fig 2 which shows the terminal voltage); and 
when the terminal voltage of the storage capacitor has reduced to equal to or lower than a second voltage (VL, [0054, lines 9-10]) which is lower than the first (voltage at VL is lower than the voltage at VH, see, y axis of Fig 2 which shows the terminal voltage), charging the storage capacitor by the first charging mode until the terminal voltage of the storage capacitor is restored to the first voltage (Although Ikeda teaches the constant current charging (first charging mode) in time period to-t1 as explained above, Ikeda doesn’t explicitly mention the constant current charging in the time period t3-t5. But, it appears inherently that the capacitor is charged with the constant current charging (first charging mode) during the time period t3-t5 until the terminal voltage of the capacitor is restored to the first voltage VH, as both the charging curves are similar to each other see Fig 2 above).
Ikeda fails to teach:
a charge control method for charging a storage battery of a vehicle.
Keller teaches in Figure 1, a charge control method for charging a storage battery of a vehicle (14, [0060]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include charging a vehicle battery within the charging apparatus of Ikeda, as taught by Keller, in order to provide safe and secure charging to variety of batteries having different specification.
The combination of Ikeda and Keller fail to teach:
after the terminal voltage of the storage battery has exceeded the first voltage, charging the storage battery by the second charging mode until the terminal voltage of the storage battery reaches full-charge voltage.

after a terminal voltage of a storage battery has exceeded a first voltage (“…Battery voltage exceeds V.sub.threshold…”, Fig 5, Step 210, Col 14, lines 22-24), charging the storage battery by a second charging mode (top-off battery-charging phase) until the terminal voltage of the storage battery reaches full-charge voltage (Col 1, lines 6-9, Col 14, lines 35-43, Claim 1, items g-h).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additionally include top-off charging to charge the battery to full-charge voltage within the charging apparatus of Ikeda and Keller, as taught by Hutchison, in order to charge the battery to near-full capacity in a substantially reduced charging time period, thus improving charging of the battery (see Col 14, lines 65-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Greening (US # 20160006272) teaches Systems and methods for power management comprising: 
More particularly, over time multiple constant current stages 402 and constant voltage stages 404 may be implemented as part of a charging profile 302 to charge battery 208 and bring battery pack voltage 502 up to a full charge state. (Fig 5, [0058])
The US Patent Application Publication by Inque et al. (US # 20200153255) teaches a management device for an energy storage device comprising: 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859